Exhibit 99.1 FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx AXTEL CFO PATRICIO JIMENEZ TO RETIRE; COMPANY NAMES FELIPE CANALES AS SUCCESSOR San Pedro Garza Garcia, Mexico, January 12, 2009 – Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL” or “the Company”), a Mexican fixed-line integrated telecommunications company, announced today that Mr. Patricio Jimenez, Chief Financial Officer, will retire from AXTEL effective March 31st, 2009.
